Citation Nr: 1421673	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected duodenitis.

2.  Entitlement to service connection for loss of dental enamel, to include as secondary to GERD.

3.  Entitlement to a rating in excess of 20 percent for cervical disc disease with radiculopathy and headaches.

4.  Entitlement to a rating in excess of 20 percent for postoperative duodenitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from May 1974 to March 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Board secured a Veterans Health Administration (VHA) medical advisory opinion regarding a nexus between GERD and duodenitis.

In June 2009, the Veteran filed what was characterized as a "notice of disagreement (NOD)" in matters including service connection for a low back disability.  That particular issue was last addressed by the RO in September 2000, and the period for filing a timely NOD lapsed.  If he is attempting to reopen the previously denied claim, the Agency of Original Jurisdiction (AOJ) has not addressed such petition, and the Board does not have jurisdiction over it.  The matter is referred to the AOJ for appropriate action.

The matters of service connection for loss of dental enamel and the ratings for a cervical spine disability and for duodenitis are being REMANDED to the AOJ.  VA will notify the appellant if action on his part is necessary.


FINDINGS OF FACT

The Veteran's GERD is reasonably shown to have been aggravated by his service-connected duodenitis.  



CONCLUSIONS OF LAW

Service connection for GERD is warranted.  38 U.S.C.A. 38 C.F.R. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (Veterans Claims Assistance Act of 2000 (VCAA))..  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Because service connection for GERD is being granted discussion of the impact of the VCAA on the matter is not necessary.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The claims his GERD is secondary to his service-connected duodenitis.  It is not in dispute that he has GERD: such disability is diagnosed.  It is also not in dispute that he has service connected duodenitis.  Therefore, what remains necessary to substantiate his claim is competent evidence that his duodenitis was caused or aggravated by his GERD.  That is a medical question that requires competent medical evidence.

The medical evidence that specifically addresses whether duodenitis caused or aggravated the Veteran's GERD consists of a March 2010 letter from the his primary care physician (who indicated that the Veteran suffers from acid reflux as a result of the stomach surgery he had in January 1998); the July 2011 VA examiner's opinion (that GERD is less likely as not due to duodenal surgery in 1998); and the April 2014 VHA medical advisory opinion (that GERD more likely than not was aggravated by the stomach surgery for perforated duodenal ulcer).  The Board previously (when requesting a VHA opinion) determined that the March 2010 and July 2011 opinions were inadequate for rating purposes, as they were not accompanied by adequate explanation of rationale.  Thus, the only competent and adequate opinion directly addressing a nexus between the Veteran's GERD and his duodenitis is the April 2014 VHA expert opinion finding that the Veteran's GERD was more likely than not aggravated by the stomach surgery he had for a perforated duodenal ulcer.  The VA physician noted that "it is well known side effect [of duodenal surgery, i.e.]  that reflux condition may present or worsened."  In support of his opinion, he cited to medical literature and factual data in the record.  As this opinion is by a physician (who is competent to offer it) and reflects familiarity with the entire record, and includes explanation of rationale with citation to supporting factual data and medical literature, it is highly probative evidence in the matter.  In the absence of competent evidence to the contrary, it is persuasive.

In summary, the record shows that the Veteran has GERD, has service connected duodenitis, and that a VA physician has related the two.  The criteria for establishing service connection for GERD are met.


ORDER

The appeal seeking service connection for GERD is granted.


REMAND

The stated reason for the AOJ's denial of service connection for loss of dental enamel (claimed as secondary to GERD) is that GERD was not service connected (and therefore, such theory of entitlement lacked legal merit).  As this decision grants service connection grants service connection for GERD, the stated rationale for denial is no longer valid, and the claim of service connection for loss of dental enamel requires readjudication.

Furthermore, the Veteran alleges that his service-connected cervical spine disability and duodenitis have worsened.  He asserts that he has almost daily severe bouts of esophageal constrictions that are very painful and debilitating.  Regarding cervical spine disability, he reports that he had cervical spine surgery in February 2011 and now cannot stand longer than five to ten minutes before experiencing intense burning pain.  He also reports related numbness in both legs and both feet.  He was last examined by VA for these disabilities in September 2008.  Accordingly, development to secure updated treatment records, and for contemporaneous examinations, is necessary.   

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of any (and all) evaluations and treatment he has received for his claimed dental disability and service connected duodenitis and cervical spine disability (records of which are not already associated with the record), to specifically include his February 2011 cervical spine surgery, and to submit releases for VA to secure copies of complete clinical records of such evaluations and treatment from the providers identified.  The RO should secure complete clinical records of the evaluations and treatment from the providers identified.

2.  When the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected cervical spine disc disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc..  The examiner must determine whether the cervical disc disease has been manifested by incapacitating episodes (and if so, noted their frequency and duration).  If should also be noted whether or not the veteran has related neurological symptoms (and specifically headaches and radiculopathy), and if so, their nature and disabling effects must be described in detail.  If a neurological consult is deemed necessary, such should be arranged.

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for a gastrointestinal diseases examination of the Veteran to determine the current severity of his postoperative duodenitis.  The record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be conducted.  The examiner should have available for review a copy of 38 C.F.R. § 4.114, and should note the presence or absence of symptoms and impairment listed in the criteria for ratings in excess of 20 percent under Code 7348.  The examiner should also indicate whether the criteria in any other Code in 38 C.F.R. § 4.114 more accurate reflect the disability picture presented by the postoperative duodenitis.   

The examiner must explain the rationale for all opinions.

4.  The AOJ should arrange for any further development necessary, and then readjudicate the claim of service connection for loss of dental enamel (claimed as secondary to GERD), to include for purposes of VA treament, in light of the Board's grant of service connection for GERD. 

5.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


